Exhibit 10.39

 

FORM OF RESTRICTED STOCK AGREEMENT

For Employees

 

THIS AGREEMENT is made as of [September/December]     , 2004 between
                     (“Recipient”) and NATCO Group Inc. (the “Company”).

 

1. As of [September/December]     , 2004, the Company grants to Recipient
                     shares of Common Stock, $0.01 par value (“Common Stock”),
of the Company (the “Shares”) in accordance with and subject to the terms of the
NATCO Group Inc. [2001/2004] Stock Incentive Plan (the “[2001/2004] Stock Plan”)
and this Agreement. It is understood that the consideration for the issuance of
the Shares shall be Recipient’s agreement to render future services as an
employee of the Company, which services have a value not less than the par value
of the Shares. Recipient acknowledges receipt of a copy of the [2001/2004] Stock
Plan and agrees that this award of Shares shall be subject to all the terms and
provisions of the [2001/2004] Stock Plan. In the event of any conflict between
the terms of this Agreement and the [2001/2004] Stock Plan, the terms of the
[2001/2004] Stock Plan shall govern. Capitalized terms used but not defined in
this Agreement have the respective meanings attributed to such terms under the
[2001/2004] Stock Plan.

 

2. Promptly after the execution of this Agreement by Recipient, the Company
shall cause Mellon Investor Services, LLC, the transfer agent for the Common
Stock (together with its successors and assigns, the “Transfer Agent”), to issue
a stock certificate showing ownership for the Shares in the name of Recipient
subject to the terms and conditions of this Agreement and the [2001/2004] Stock
Plan. The Shares shall be issued from Common Stock reserved for issuance
pursuant to the [2001/2004] Stock Plan as grants under such plan (“Plan
Shares”). The certificate or certificates evidencing the Shares subject hereto
shall be delivered to and deposited with the Secretary of the Company as Escrow
Agent in this transaction. Such certificates are to be held by the Escrow Agent
until termination of the Restricted Period, at which time they shall be released
by said Escrow Agent to Recipient. All certificates representing any Shares
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

 

“The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company.”

 

3. During the Restricted Period (as defined below) for the Shares, Recipient
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the “Forfeiture Restrictions.” A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Recipient shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Recipient shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares.

 



--------------------------------------------------------------------------------

4. Recipient represents that the Shares are being acquired for investment and
that Recipient has no present intention to transfer, sell or otherwise dispose
of the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan.
Recipient agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.

 

5. The Forfeiture Restrictions shall lapse as to all of the Shares on the date
that the Company has achieved an earnings per share of at least $1.00 calculated
on a trailing twelve months basis as of the last day of a quarter, for three
consecutive quarters; provided that (i) earnings per share may be normalized to
exclude “special items” which in the opinion of the [Audit Committee of the
Company’s Board of Directors] are appropriate to exclude in consideration of the
Company’s financial performance and (ii) Recipient has continuously served as an
employee of the Company or a direct or indirect subsidiary of the Company from
the date of this Agreement until such date. Notwithstanding the foregoing, the
Forfeiture Restrictions may earlier lapse as to all of the Shares pursuant to
Section VIII of the [2001/2004] Stock Plan or upon the occurrence of a Corporate
Change. A certificate for all Shares granted pursuant to this Agreement will be
issued to Recipient following such date of release, or, at Recipient’s election,
may be transferred in book entry form to Recipient’s brokerage account (subject
to any adjustment to withhold Shares to pay taxes as provided below). Any period
during which Shares are subject to restriction under this Agreement is referred
to as the “Restricted Period”. In the events (a) of termination of Recipient’s
service as an employee of the Company or a subsidiary for any reason during the
Restricted Period, except as otherwise provided above, or (b) the performance
goal is not attained on or before [September 30, 2007][December 31, 2007], all
Shares, for no consideration, shall be immediately forfeited to the Company.

 

6. The Company shall be required to withhold the amount of taxes required to
satisfy any applicable federal, state and local tax withholding obligations
arising from the lapse of restrictions on the Shares. Recipient may elect to
satisfy any such tax obligation in cash or by authorizing the Company to
withhold from the Shares issued to Recipient as a result of the lapse of the
restrictions on Shares, the number of whole shares of Common Stock required to
satisfy such tax obligation, the number to be determined by the Fair Market
Value of the Shares on the date of the lapse of the restrictions on Shares. If
Recipient elects to withhold shares of Common Stock to satisfy any such tax
obligation, Recipient shall pay in cash any obligation that remains after the
application of whole shares that is less than the value of a whole share.

 

7. Recipient understands that the Company will, and Recipient hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Recipient to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.

 



--------------------------------------------------------------------------------

[Include for Section 16 officers only] 8. After the Forfeiture Restrictions have
lapsed with respect to the Shares as provided above, for so long as Recipient
remains an employee of the Company or a subsidiary, Recipient is required to
retain at least one-third of the Shares for a period of three years following
lapse of the Forfeiture Restrictions applicable to such Shares, unless the
Governance, Nominating & Compensation Committee of the Company’s Board of
Directors (or successor committee under the [2001/2004] Stock Plan) shall
approve a lower or no retention threshold a on a case-by-case basis after a
showing of demonstrated need or special circumstance.

 

9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and the successors,
assigns, heirs and personal representatives of Recipient.

 

10. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the [2001/2004] Stock Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Restricted Shares.

 

11. This Agreement shall not be deemed to (a) confer upon Recipient any right
with respect to continuation of employment with the Company or a subsidiary or
(b) affect the terms and conditions of any other agreement between the Company
and Recipient except as expressly provided herein.

 

12. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State.
This Agreement may not be altered, modified, changed or discharged, except by a
writing signed by or on behalf of both the Company and Recipient. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all of which together will constitute one and the same
Agreement.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.

 

NATCO Group Inc.       Recipient By:                

[Name]

     

[Name]

       

[Title]

           

 